[Cite as State v. Kennard, 2022-Ohio-2055.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 29201
                                                    :
 v.                                                 :   Trial Court Case No. 2021-CRB-1986
                                                    :
 TRAVIS KENNARD                                     :   (Criminal Appeal from Municipal Court)
                                                    :
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                               OPINION

                               Rendered on the 17th day of June, 2022.

                                               ...........

BARBARA J. DOSECK, Atty. Reg. No. 0079159, STEPHANIE L. COOK, Atty. Reg. No.
0067101 and ANDREW D. SEXTON, Atty. Reg. No. 0070892, City of Dayton
Prosecutor’s Office, 335 West Third Street, Dayton, Ohio 45402
      Attorneys for Plaintiff-Appellee

PAUL E. WAGNER, Atty. Reg. No. 0067647, 507 South Broadway Street, Greenville,
Ohio 45331
      Attorney for Defendant-Appellant

                                              .............



WELBAUM, J.
                                                                                            -2-




       {¶ 1} Defendant-appellant, Travis Kennard, appeals from his conviction for

domestic violence in the Dayton Municipal Court following a bench trial; he had been

found guilty of domestic violence and assault, but the trial court merged those offenses

for sentencing. In support of his appeal, Kennard contends that the trial court’s guilty

verdicts were not supported by sufficient evidence and were against the manifest weight

of the evidence.     Kennard also contends that his trial counsel provided ineffective

assistance by having him testify at trial and by failing to advise him that he had a right not

to testify. For the reasons outlined below, the judgment of the trial court will be affirmed.



                            Facts and Course of Proceedings

       {¶ 2} On June 13, 2021, Kennard was charged in the Dayton Municipal Court with

one first-degree misdemeanor count of domestic violence in violation of R.C. 2919.25(A)

and one first-degree misdemeanor count of assault in violation of R.C. 2903.13(A). The

charges stemmed from allegations that on the night of June 11, 2021, Kennard punched

his live-in girlfriend in the head multiple times with his fist, causing her to fall and injure

her head and lower back.        Kennard pled not guilty to the charges and the matter

proceeded to a bench trial.

       {¶ 3} At trial, the State presented testimony from the victim of the offenses in

question, S.W., and testimony from one of the investigating police officers, Officer Joshua

Blankley of the Dayton Police Department. The State also called Dominique Lemasters,
                                                                                         -3-


a neighbor who allegedly witnessed the altercation between Kennard and S.W.               In

addition to these witnesses, Kennard testified in his own defense.          The witnesses

provided the following testimony at trial.

        {¶ 4} S.W. testified that Kennard was her boyfriend and that she and Kennard had

lived together since 2019 in a Dayton residence with her mother, brother, nephew, and

two nieces. With regard to the June 11, 2021 incident in question, S.W. testified that she

had been highly intoxicated that night and only remembered speaking to police officers

after sustaining injuries to her head and back. Specifically, S.W. recalled having a gash

on the right back side of her head that was bleeding and a swollen and bruised lower

back. S.W. testified that she did not remember how she received these injuries but did

recall hitting the concrete steps outside the door to her residence.

        {¶ 5} Dominique Lemasters testified that she lived three houses down from

Kennard and S.W. on the same side of the street. Lemasters also testified that she had

no personal relationship with either Kennard or S.W. Lemasters claimed that, prior to

the incident in question, she had only spoken to S.W. a couple of times in passing. As

for Kennard, Lemasters testified that she knew he resided with S.W., but did not know his

name.

        {¶ 6} Concerning the night of June 11, 2021, Lemasters testified that she was

sitting outside on her front porch smoking a cigarette when she saw an altercation

between Kennard and S.W. Lemasters testified that she saw Kennard punch S.W. in

the head at least twice while they were standing near their next-door neighbor’s front yard.

According to Lemasters, Kennard punched S.W. in the back or side of the head with a
                                                                                         -4-


closed fist, which caused S.W. to fall down onto some concrete steps in front of their

house.       Lemasters testified that she clearly saw Kennard punch S.W. twice before

Kennard moved his body in a manner that blocked her view of what was happening.

Lemasters also testified that Kennard yelled “you’re such a bitch” multiple times while he

punched S.W. Trial Tr. (June 22, 2021), p. 23.

       {¶ 7} Lemasters testified that after Kennard punched S.W., she saw Kennard run

into the middle of the street and scream at some neighbors who had seen the altercation

from inside their vehicle. Lemasters also testified that when she saw that S.W. had been

knocked down, she went over to assist S.W. on the concrete steps. Lemasters testified

that S.W. did not get up right away, but eventually sat up from the steps and looked very

dazed. During that time, Lemasters saw that S.W.’s head was bleeding and that S.W.

had blood dripping off of her hand and down her neck. Lemasters testified that she gave

a neighbor named “Jamie” her cell phone to call the police while she stayed with S.W.

Tr. at 24.

       {¶ 8} Continuing, Lemasters testified that while she was with S.W., Kennard came

back from the street and ran over to S.W. During that time, Lemasters heard Kennard

make statements indicating that he did not do anything wrong and that S.W. was crazy.

In an effort to prevent an altercation with Kennard, Lemasters testified that she called her

boyfriend over to help with the situation. Lemasters testified that she and her boyfriend

tried to keep Kennard from getting to S.W. by placing their bodies in between them.

Lemasters testified that she stayed with S.W. until S.W. saw blood on her hand and

started to “freak out.” Tr. at 25. Lemasters testified that when S.W. saw the blood, she
                                                                                         -5-


wanted to see her mother and ran inside her house with Kennard following her.

       {¶ 9} Lemasters testified that, after S.W. and Kennard went inside their house, she

stood outside the residence while waiting for the police to arrive. Lemasters testified that

during that time, she saw another altercation between Kennard and S.W. through their

glass storm door. Specifically, Lemasters saw Kennard grab the back of S.W.’s head by

her hair and throw S.W. to the ground. Shortly thereafter, Lemasters noticed that the

police had arrived down the street at the wrong residence. Lemasters testified that she

went over to the police and directed them to Kennard and S.W.’s house. Lemasters also

testified that she later provided the police with a statement of her observations.

       {¶ 10} Officer Blankley of the Dayton Police Department testified that on the night

in question, he and Officer Scotty Fair were dispatched to Kennard and S.W.’s residence

on the report of a fight. Officer Blankley testified that he talked with S.W. after medics

treated her inside of her residence. During that time, Officer Blankley observed that S.W.

appeared to be intoxicated and that she had a head injury. Specifically, Officer Blankley

testified that he observed a one-inch laceration on S.W.’s scalp that was bleeding through

her hair. Officer Blankley also testified that S.W. told him that she had injured her back

or her side. Officer Blankley, however, did not see any physical injury to that effect.

Officer Blankley also testified that S.W. was uncooperative in that she would only discuss

her injuries and not the situation with Kennard.

       {¶ 11} The State rested its case after presenting the aforementioned testimony.

Kennard then moved for a judgment of acquittal under Crim.R. 29 on grounds that

Lemasters’ testimony as to how S.W. was injured did not make sense and was insufficient
                                                                                       -6-


to find him guilty of domestic violence and assault. Specifically, Kennard argued that

S.W. could not have fallen backwards and injured the back of her head on the concrete

steps if Kennard had hit her on the back of the head as testified to by Lemasters. The

trial court did not find Kennard’s argument persuasive and overruled his Crim.R. 29

motion. Kennard thereafter took the witness stand and testified in his defense.

      {¶ 12} During his testimony, Kennard confirmed that S.W. had been his girlfriend

for over two years and that he and S.W. had been together at their home on the night of

June 11, 2021. Kennard testified that on that night, he and S.W. were eating nachos

and drinking shots upstairs when S.W. left to get some cigarettes with her niece.

Kennard testified that about 10 or 15 minutes after S.W. left, he heard a commotion

outside. Kennard claimed that when he went outside to see what was going on, he saw

S.W. “back bent” over the concrete steps to their front porch.     Tr. at 38.     Kennard

testified that he did not actually see S.W. fall on the steps, but assumed that was how

S.W. became injured.

      {¶ 13} Kennard also testified that the neighbors to the side of his house and some

people in a car across the street were yelling and causing a lot of commotion. Kennard

claimed that when he went over to ask S.W. if she was ok, the neighbors started pushing

him out of the way and accusing him of injuring S.W. Kennard claimed that he then went

into the street to see who was yelling inside the car. Upon doing so, Kennard claimed

that he was threatened with a gun by an individual named “Janie Williams.” Tr. at 40.

Throughout his testimony Kennard maintained that he had not hit or pushed anyone on

the night in question. Kennard also claimed that he had never seen Lemasters before
                                                                                         -7-


the day of trial.

       {¶ 14} After hearing all the testimony, the trial court found Kennard guilty of both

domestic violence and assault.     In reaching that decision, the trial court noted that

Kennard’s testimony did not make sense and was not credible. As a result, the trial court

relied on Lemasters’ testimony, which the trial court found credible.

       {¶ 15} Once the guilty verdicts were announced, the trial court ordered a

presentence investigation report and scheduled the matter for sentencing.               At

sentencing, the State conceded that the domestic violence and assault offenses were

allied offenses of similar import that merged for purposes of sentencing, and it elected to

have Kennard sentenced for domestic violence. Following the State’s election, the trial

court sentenced Kennard to 180 days in jail with 120 days suspended and 33 days of jail-

time credit, for a total of 27 days remaining to be served. The trial court also ordered

Kennard to be placed on intensive supervised probation for one year following his release

from jail and ordered him to pay a $25 fine and court costs.

       {¶ 16} Kennard now appeals from his conviction, raising four assignments of error

for review.



                    First, Second, and Third Assignments of Error

       {¶ 17} Because they are interrelated, we will address Kennard’s first three

assignments of error together.     Under his first two assignments of error, Kennard

contends that the guilty verdicts in this case were not supported by sufficient evidence

and were against the manifest weight of the evidence. Under his third assignment of
                                                                                         -8-


error, Kennard contends that the trial court erred by denying his Crim.R. 29 motion for an

acquittal. Because a Crim.R. 29 motion tests the sufficiency of the evidence presented

at trial, rulings on Crim.R. 29 motions are reviewed under the same standards that apply

to a review for sufficiency of the evidence. State v. Baker, 2d Dist. Greene No. 2009-

CA-62, 2010-Ohio-2633, ¶ 16; State v. Crabtree, 2d Dist. Champaign No. 2019-CA-1,

2019-Ohio-3686, ¶16, citing State v. Williams, 74 Ohio St.3d 569, 576, 660 N.E.2d 724

(1996). Therefore, under his third assignment of error, Kennard’s is also challenging the

sufficiency of the evidence.



                               Sufficiency of the Evidence

       {¶ 18} “A sufficiency of the evidence argument disputes whether the State has

presented adequate evidence on each element of the offense to allow the case to go to

the jury or sustain the verdict as a matter of law.” State v. Wilson, 2d Dist. Montgomery

No. 22581, 2009-Ohio-525, ¶ 10, citing State v. Thompkins, 78 Ohio St.3d 380, 678

N.E.2d 541 (1997). “When reviewing a claim as to sufficiency of evidence, the relevant

inquiry is whether any rational factfinder viewing the evidence in a light most favorable to

the state could have found the essential elements of the crime proven beyond a

reasonable doubt.” (Citations omitted.) State v. Dennis, 79 Ohio St.3d 421, 430, 683

N.E.2d 1096 (1997). “The verdict will not be disturbed unless the appellate court finds

that reasonable minds could not reach the conclusion reached by the trier-of-fact.”

(Citations omitted.) Id.

       {¶ 19} In challenging the sufficiency of the evidence, Kennard does not argue that
                                                                                         -9-


the State failed to present sufficient evidence establishing each element of the domestic

violence and assault offenses at issue.      Instead, Kennard asserts that the primary

evidence used to establish those elements—Lemasters’ testimony—was inconsistent in

various respects.    This assertion, however, relates to Lemasters’ credibility, which

concerns the weight of the evidence, not its sufficiency. See State v. James, 9th Dist.

Lorain No. 17 CA 011234, 2019-Ohio-2604, ¶ 10, citing State v. Kuruc, 9th Dist. Medina

No. 15 CA 0088-M, 2017-Ohio-4112, ¶ 35.                 “In a sufficiency analysis, ‘the

persuasiveness of the State’s evidence is not at issue.’ ” Kuruc at ¶ 35, quoting State v.

Stoddard, 9th Dist. Summit No. 27426, 2015-Ohio-3750, ¶ 25. Again, “the relevant

inquiry is whether any rational factfinder viewing the evidence in a light most favorable to

the state could have found the essential elements of the crime proven beyond a

reasonable doubt.” Dennis at 430.

       {¶ 20} As previously discussed, the trial court in this case found Kennard guilty of

domestic violence in violation of R.C. 2919.25(A) and assault in violation of R.C.

2903.13(A). Domestic violence is committed when a person “knowingly cause[s] * * *

physical harm to a family or household member.”            R.C. 2919.25(A).      Assault is

committed when a person “knowingly cause[s] * * * physical harm to another[.]” R.C.

2903.13(A). The term “physical harm” is defined as “any injury, illness, or physiological

impairment, regardless of its gravity or duration.” R.C. 2901.01(A)(3).

       {¶ 21} In this case, Lemasters’ eyewitness testimony was sufficient to establish

that Kennard knowingly caused physical harm to S.W.           This is because Lemasters

testified that she saw Kennard punch S.W. in the head at least twice, causing S.W. to fall
                                                                                            -10-


down on some concrete steps and injure her head. S.W.’s resulting head injury was

confirmed not only by Lemasters’ testimony, but also by the testimony of Officer Blankley

and S.W.

       {¶ 22} S.W.’s testimony as to her cohabitation with Kennard also established her

status as a “family or household member” for purposes of the domestic violence offense.

The term “family or household member” includes “a person living as a spouse.” R.C.

2919.25(F)(1)(a)(i). “Person living as a spouse” is someone who “has cohabited with the

offender within five years prior to the date of the alleged commission of the act in

question.” R.C. 2919.25(F)(2). In this case, S.W. testified that she and Kennard had

been living together since 2019, which was within five years of the incident in question.

Therefore, given the testimony presented at trial, we find that the State presented

sufficient evidence of both domestic violence and assault.



                              Manifest Weight of the Evidence

       {¶ 23} “A weight of the evidence argument challenges the believability of the

evidence and asks which of the competing inferences suggested by the evidence is more

believable or persuasive.” (Citation omitted.) Wilson, 2d Dist. Montgomery No. 22581,

2009-Ohio-525, at ¶ 12. When evaluating whether a conviction is against the manifest

weight of the evidence, the appellate court must review the entire record, weigh the

evidence and all reasonable inferences, consider witness credibility, and determine

whether, in resolving conflicts in the evidence, the trier of facts “ ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and
                                                                                             -11-


a new trial ordered.’ ” Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541, quoting

State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). A judgment

of conviction should be reversed as being against the manifest weight of the evidence

only in exceptional circumstances. Martin at 175.

       {¶ 24} “The fact that the evidence is subject to different interpretations does not

render the conviction against the manifest weight of the evidence.”        State v. Adams, 2d

Dist. Greene Nos. 2013-CA-61, 2013-CA-62, 2014-Ohio-3432, ¶ 24, citing Wilson at ¶14.

“The decision whether, and to what extent, to credit the testimony of particular witnesses

is within the peculiar competence of the factfinder, who has seen and heard the witness.”

State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 WL 476684, *4 (Aug. 22, 1997).

Therefore, this court will not substitute its judgment for that of the trier of fact on the issue

of witness credibility “unless it is patently apparent that the trier of fac[t] lost its way in

arriving at its verdict.” (Citation omitted.) Wilson at ¶ 17.

       {¶ 25} In challenging the weight of the evidence, Kennard claims that Lemasters’

testimony was unreliable because it contained several inconsistencies.             Specifically,

Kennard argues that Lemasters initially testified that she saw Kennard strike S.W. on the

side of the head and then later testified that Kennard struck S.W. on the back of the head.

Kennard also argues that Lemasters first testified that S.W. fell backward onto the

concrete steps and then later testified that S.W. fell onto the ground. Kennard further

argues that Lemasters initially testified that Kennard tried to strike her and her boyfriend

when Lemasters was checking on S.W., and then later testified that Kennard was simply

trying to get around them. Kennard also argues that Lemasters initially testified that he
                                                                                         -12-


screamed at the neighbors and then later testified that he tried to strike the neighbors.

Additionally, Kennard asserts that Lemasters’ testimony is unclear as to whether she first

saw Kennard in the street or in their neighbor’s front yard on the night in question.

       {¶ 26} After reviewing Lemasters’ testimony, we find that the inconsistencies

alleged by Kennard were either trivial or explained by Lemasters while testifying.

Regardless, this court must give substantial deference to the trial court’s resolution of any

conflicting testimony and to the trial court’s determination as to witness credibility.

Lawson at *4. In other words, it was within the province of the trial court to determine

whether Lemasters’ testimony was credible. We note that “ ‘[a] verdict is not against the

manifest weight of the evidence [simply] because the finder of fact chose to believe the

State’s witnesses rather than the defendant’s version of the events.’ ” State v. McCary,

2d Dist. Montgomery No. 28250, 2019-Ohio-4596, ¶ 33, quoting State v. Oswald, 9th Dist.

Summit No. 28633, 2018-Ohio-245, ¶ 25. (Other citations omitted.)

       {¶ 27} In this case, the trial court found that Lemasters’ testimony was credible and

that Kennard’s testimony did not make sense and was not credible. Upon review, we

find that the trial court’s credibility determination was sound and that it did not create a

manifest miscarriage of justice that warranted a reversal of Kennard’s conviction. We

also do not find that the evidence weighed heavily against finding Kennard guilty of

domestic violence and assault. Therefore, in addition to being supported by sufficient

evidence, the trial court’s conclusion that Kennard was guilty of domestic violence and

assault was not against the manifest weight of the evidence.

       {¶ 28} Because the guilty verdicts at issue were supported by sufficient evidence
                                                                                        -13-


and were not against the manifest weight of the evidence, Kennard’s first, second, and

third assignments of error are overruled.



                                Fourth Assignment of Error

       {¶ 29} Under his fourth assignment of error, Kennard contends that his trial

counsel provided ineffective assistance by having him testify at trial and by failing to

advise him of his right not to testify.

       {¶ 30} In order to succeed on an ineffective assistance claim, a defendant must

establish: (1) his trial counsel’s performance was deficient; and (2) the deficient

performance prejudiced him. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052,

80 L.Ed.2d 674 (1984), paragraph two of the syllabus; State v. Bradley, 42 Ohio St.3d

136, 538 N.E.2d 373 (1989), paragraph two of the syllabus.          To establish deficient

performance, a defendant must show that his trial counsel’s performance fell below an

objective standard of reasonable representation. Strickland at 688; Bradley at 142. To

establish prejudice, a defendant must show that there is “a reasonable probability that,

but for counsel’s errors, the proceeding’s result would have been different.” State v.

Hale, 119 Ohio St.3d 118, 2008-Ohio-3426, 892 N.E.2d 864, ¶ 204, citing Strickland at

687-688 and Bradley at paragraph two of the syllabus. The failure to make a showing of

either deficient performance or prejudice defeats a claim of ineffective assistance of

counsel. Strickland at 697.

       {¶ 31} In reviewing ineffective assistance claims, “ ‘we will not second-guess trial

strategy decisions, and “a court must indulge a strong presumption that counsel’s conduct
                                                                                            -14-


falls within the wide range of reasonable professional assistance.” ’ ” State v. English,

2d Dist. Montgomery No. 26337, 2015-Ohio-1665, ¶ 10, quoting State v. Mason, 82 Ohio

St.3d 144, 157-158, 694 N.E.2d 932 (1998), quoting Strickland at 689. Therefore, “ ‘trial

counsel is allowed wide latitude in formulating trial strategy[.]’ ” State v. Collins, 2d Dist.

Miami No. 2010-CA-22, 2011-Ohio-4475, ¶ 15, quoting State v. Olsen, 2d Dist. Clark No.

09-CA-110, 2011-Ohio-3420, ¶ 121. “Debatable strategic and tactical decisions may not

form the basis of a claim for ineffective assistance of counsel, even if, in hindsight, it looks

as if a better strategy had been available.” State v. Conley, 2015-Ohio-2553, 43 N.E.3d

775, ¶ 56 (2d Dist.), citing State v. Cook, 65 Ohio St.3d 516, 524-525, 605 N.E.2d 70

(1992).

       {¶ 32} As previously noted, Kennard argues that his trial counsel provided

ineffective assistance by having him testify at trial.       However, “[t]he decision as to

whether a defendant should testify is a matter of trial strategy.” State v. Faulkner, 2d

Dist. Clark No. 2892, 1993 WL 125452, *3 (Apr. 22, 1993). “Since the advice of an

attorney to their client regarding the decision to testify is a tactical decision, it cannot be

challenged on appeal on the grounds of ineffective assistance of counsel, unless it is

shown that the decision was the result of coercion.” State v. Ryan, 6th Dist. Wood No.

WD-05-5120, 2006-Ohio-5120, ¶ 23, citing State v. Winchester, 8th Dist. Cuyahoga No.

79739, 2002-Ohio-2130, ¶ 12. (Other citations omitted.)

       {¶ 33} In this case, Kennard neither alleges nor demonstrates that his trial counsel

coerced him to testify at trial. Instead, Kennard claims that his trial counsel failed to

advise him that he had a right not to testify. This alleged failure, however, is a matter
                                                                                          -15-


outside the record. State v. Watters, 2016-Ohio-8083, 76 N.E.3d 723, ¶ 27 (2d Dist.) (“a

claim of lack of communication between a defendant and his trial counsel is not one that

can be borne out by the record”). “A claim of ineffective assistance of counsel cannot be

asserted on direct appeal if it relies on matters outside the record.” State v. Harris, 2d

Dist. Montgomery No. 27179, 2017-Ohio-9052, ¶ 19, citing State v. Thomas, 2d Dist.

Montgomery No. 26907, 2017-Ohio-5501, ¶ 28.                Therefore, because Kennard’s

ineffective assistance claim relies on information outside the record, it is not an issue that

we can review on direct appeal.

       {¶ 34} As a further matter, Kennard’s claim that the outcome of his trial would have

been different had he not testified rests on mere speculation. “ ‘Such speculation is

insufficient to establish ineffective assistance.’ ” State v. Short, 129 Ohio St.3d 360,

2011-Ohio-3641, 952 N.E.2d 1121, ¶ 119, quoting State v. Perez, 124 Ohio St.3d 122,

2009-Ohio-6179, 920 N.E.2d 104, ¶ 217. (Other citations omitted.) For this reason,

Kennard cannot establish that he was prejudiced by his trial counsel’s decision to have

him testify.

       {¶ 35} Because Kennard failed to establish that his trial counsel’s performance

was deficient and prejudiced him, his ineffective assistance claim fails. Accordingly,

Kennard’s fourth assignment of error is overruled.



                                           Conclusion

       {¶ 36} Having overruled all four assignments of error raised by Kennard, the

judgment of the trial court is affirmed.
                                                   -16-


                                   .............



EPLEY, J. and LEWIS, J., concur.



Copies sent to:

Barbara J. Doseck
Stephanie L. Cook
Andrew D. Sexton
Paul E. Wagner
Hon. Christopher D. Roberts